Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (David D. Egan, J.), entered November 1, 2006 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
Now, upon the stipulation discontinuing proceeding signed by the attorneys for the parties on September 7, 2007, and filed in the Monroe County Clerk’s Office on September 11, 2007,
*1289It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.